Citation Nr: 1829025	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Adam R. Luck, Attorney


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to April 1983 and from September 1986 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a), per a September 2013 VA examination report, based on his reported in-service stressor of witnessing a helicopter crash and assisting with subsequent rescue efforts while participating in a training exercise (Starburst '87).

2.  There is credible supporting evidence that the in-service stressor occurred, as service personnel records reflect that the Veteran was assigned to the 489th Engineer Battalion at the time of the incident, and a June 1987 Associated Press article discussing the crash notes that most casualties were from the 489th Engineer Battalion and indicates that 12,000 people participated in Starburst '87.  Moreover, on his August 1988 separation examination, the Veteran reported excessive worry and rapid weight loss due to stress.

3.  The September 2013 VA examiner and VA treatment providers link the Veteran's current PTSD to his in-service stressor.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C. 
§§ 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.304(f) (2017).

ORDER

Service connection for PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


